       Case 1:11-md-02262-NRB Document 2972 Filed 09/04/19 Page 1 of 2




                                    DA VID R . G ELFAND
                                               Partner
                            55 Hudson Yards | New York, NY 10001-2163
                                          T: 212.530.5520
                                dgelfand@milbank.com | milbank.com




September 4, 2019

VIA ECF

The Honorable Naomi Reice Buchwald
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

         Re: Notification Pursuant to Rule 1.12 of the New York Rules of Professional
             Conduct; In re Libor-Based Financial Instruments Antitrust Litigation,
             No. 1:11-md-02262 (NRB)

Dear Judge Buchwald:

              Milbank LLP (“Milbank”) is counsel to Coöperatieve Rabobank U.A. (f/k/a
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.) in the above-captioned matter (the
“Screened Matter”) which is pending before the Court. I am writing this letter to provide notice
pursuant to Rule 1.12 of the New York Rules of Professional Conduct (“Rule 1.12”) in
connection with our hire of Benjamin Schak.

                Benjamin Schak, one of your former law clerks, joined Milbank on September 3,
2019 as an associate in the firm’s New York office. We understand that Mr. Schak was involved
in the Screened Matter during his clerkship. Accordingly, I am writing pursuant to Rule 1.12,
which (i) bars a former law clerk from representing a client in connection with a matter in which
he or she participated personally and substantially while clerking, and (ii) describes notification
and screening requirements that must be put in place to ensure that the former law clerk does not
share information regarding the matter with others at the firm. This letter sets forth Milbank’s
compliance with the requirements of Rule 1.12.
          Case 1:11-md-02262-NRB Document 2972 Filed 09/04/19 Page 2 of 2


The Honorable Naomi Reice Buchwald
September 4, 2019                                                                         Page 2


               1. Milbank has taken the following steps to screen Mr. Schak from the Screened
Matter:

          a.   Our Conflicts Department and Risk Management Committee distributed a
               memorandum to all legal personnel who are working on the Screened Matter
               instructing them that they are not to discuss this matter with Mr. Schak or allow
               him access to documents concerning the Screened Matter.

          b.   Our Conflicts Department and Risk Management Committee distributed a
               memorandum to Mr. Schak instructing him that he is not to participate in any
               aspect of the Screened Matter, discuss it with any legal personnel working on it or
               review any documents relating to it.

          c.   Our Conflicts Department and Records Department have been instructed that they
               are not to allow Mr. Schak access to any files relating to the Screened Matter and
               have been instructed to construct electronic security to prevent Mr. Schak from
               access to electronic documents related to the Screened Matter.

              2. As Mr. Schak is a salaried employee, he will not share in any fees attributable
to our work on the Screened Matter.

             If the Court requires any additional information concerning this matter, please let
me know, and we will be happy to provide it.

                                             Respectfully submitted,


                                             /s/ David R. Gelfand
                                             David R. Gelfand

cc: Counsel of Record (via ECF)
